DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s amendment filed May 23, 2022.  Claims 1-2, 4-14,16 and 17-20 are pending, in which claims 17-20 are non-elected.  Claims 3 and 15 were canceled.

Election/Restrictions
After considering of the Amendment filed May 23, 2022, the restriction requirement between Groups I and Group II inventions, as set forth in the Office action mailed on May 21, 2021, has been reconsidered in view of the allowability of claims 1-2,4-14 and 16 to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Accordingly, all non-elected claims 17-20 of Group II are hereby rejoined with the elected and allowed claims 1-2,4-14 and 16 of Group I, and fully examined for patentability under 37 CFR 1.104.  
In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-2,4-14,16 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
The references of record including Pidin (2009/0321840), Jin (2010/0123197), Lee (7,309,637), Guo (10,056,382), Cai (2013/0175661), Zhu (2013/0307077), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed structure and the claimed method thereof, or fairly make a prima facie obvious case of the claimed structure and the claimed method thereof, in combination with other claimed limitations as recited in claim 1, the inclusion of comprising a first stress-inducing isolation dielectric surrounding a first active region for a p- type field effect transistor (PFET); a second stress-inducing isolation dielectric surrounding a second active region for an n-type field effect transistor (NFET); a deep trench opening defined in a space between a first side of each the first and second active regions, the deep trench opening including both the first stress-inducing isolation dielectric and the second stress-inducing isolation dielectric therewithin; and a gate structure, wherein a lower surface of the gate structure abuts an upper surface of the first stress-inducing isolation dielectric, wherein the upper surface of the first stress-inducing isolation dielectric is non- coplanar with an upper surface of the second stress-inducing isolation dielectric, and wherein the first and second stress-inducing isolation dielectrics induce different types of stress; 
As recited in claim 10, the inclusion of comprising a trench isolation structure for a p-type field effect transistor (PFET) and an adjacent n-type field effect transistor (NFET), the trench isolation structure comprising: a trench opening defined in a substrate, a first portion of the trench opening spacing a first active region of the PFET from a second active region of the NFET; a first stress-inducing isolation dielectric inside the trench opening and surrounding the first active region for the PFET; and a second stress-inducing isolation dielectric inside the trench opening and surrounding the second active region for the NFET, and a gate structure positioned over the trench isolation structure, wherein a lower surface of the gate structure abuts an upper surface of the first stress-inducing isolation dielectric, wherein the upper surface of the first stress-inducing isolation dielectric is non- coplanar with an upper surface of the second stress-inducing isolation dielectric, and wherein the first and second stress-inducing isolation dielectrics induce different stresses and abut one another in the first portion of the trench opening between the first and second active regions; and
As recited in claim 17, the inclusion of forming a trench isolation in a substrate surrounding a first active region for a first polarity field effect transistor (FET) and surrounding a second active region for a second, different polarity field effect transistor (FET), the trench isolation including a first stress- inducing isolation dielectric therewithin; removing a portion of the first stress-inducing isolation dielectric from a portion of the trench isolation surrounding the second active region of the second polarity FET;  forming a second stress-inducing isolation dielectric in the portion of the trench isolation surrounding the second active region for the second polarity FET; and forming a gate structure positioned over the trench isolation, wherein a lower surface of the gate structure abuts an upper surface of the first stress-inducing isolation dielectric, wherein the first and second stress-inducing isolation dielectrics induce different types of stress, and wherein, in a space between the first and second active regions, an upper surface of the first stress-inducing isolation dielectric is non-coplanar with an upper surface of the second stress-inducing isolation dielectric.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822